
	

115 SRES 124 IS: Expressing the sense of the Senate that the National Sea Grant College Program is a valuable program that protects and enhances the coastal communities and economy of the United States.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 124
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Merkley (for himself, Ms. Murkowski, Mr. Whitehouse, Mr. Booker, Mr. Coons, Mr. Blumenthal, Ms. Stabenow, Mr. Brown, Ms. Hirono, Mr. Wyden, Ms. Klobuchar, Mr. Cassidy, Ms. Hassan, Mr. Franken, Mr. Leahy, Mrs. Shaheen, Mr. Peters, Mr. Schatz, Mr. Kaine, Mr. Nelson, Mr. Sanders, Mr. Markey, Mr. Murphy, Mr. Cardin, Ms. Cantwell, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Expressing the sense of the Senate that the National Sea Grant College Program is a valuable
			 program that protects and enhances the coastal communities and economy of
			 the United States.
	
	
 Whereas the National Sea Grant College Program, established in 1966, serves 31 States and 2 territories to strengthen the health and stewardship of local, State, and national coastal and marine resources;
 Whereas 42 percent of the United States population lives or works in a coastal area, and coastal counties contribute over $7,600,000,000,000 annually to the economy;
 Whereas the National Sea Grant College Program is critical in improving the health of coastal ecosystems, supporting sustainable fisheries and aquaculture, building resilient communities and economies, improving environmental literacy, and developing the next generation of students in science and technology;
 Whereas the National Sea Grant College Program had an economic impact of $575,000,000 in 2015 from a Federal investment of $67,300,000, which is an 854-percent return on investment;
 Whereas the National Sea Grant College Program creates or sustains more than 20,000 jobs and 2,900 businesses annually;
 Whereas the National Sea Grant College Program has supported 1,175 John A. Knauss Marine Policy Fellows in Congress and throughout Federal agencies since 1979; and
 Whereas the National Sea Grant College Program has supported thousands of undergraduate and graduate students at institutions of higher education across the United States: Now, therefore, be it
		
	
 That it is the sense of the Senate that the National Sea Grant College Program is— (1)of vital importance to improving the economy, health, stewardship, and preparedness of the United States;
 (2)an exceptional example of effective partnerships between Federal, State, and local governments; and (3)a valuable investment for the Federal Government.
			
